DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification should be amended to reflect the current status of all related applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear where  a flow of first liquid is generated in, from, to etc. It is unclear where the first liquid is located. It is further unclear where the micro-pipe is required to be located and positioned relative to. 
As to claim 1, it is unclear if the container actually contains a second liquid or is only required to be structurally capable of containing a second liquid as stated in the “adapted to contain…” clause. 
As to claim 1, it is unclear what is considered “highest and lowest positions” because the claim does what position of what is being referenced and does not provide any relative basis for what is a highest and lowest position of anything specific. It is noted that any position of anything can be considered as being highest and/lowest relative to something else. 
Claim 2 recites the limitation “the out let ends of the plurality of micro-pipes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the connecting tube".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that the term “or” employed in the claims is directed to alternatives/options not requirements. Furthermore, it is noted that the phrase, “to be respectively connected with…” is directed to what is intended or is possible. It is unclear if the tubes are or are not connected to the plurality of micro-pipes. 
As to claim 4, it is unclear how the claim further limits the method because not liquids are recited as being located in any specific location relative to the structures referenced in the claims. It is noted that what “can be carried out” is not a definitive step in the process. Furthermore, it is unclear what is considered as “interfacial reaction”.  See also claim 7. 
It is noted that claims 5-7 are similar to claims 1-4. Therefore, applicant should see the prior applicable rejections of claims 1-4.
As to claim 5, it is unclear how one can have the “connecting the liquid driving device…” step because the 2nd “providing” step already states “a liquid driving device which is connected with the micro-pipe”.
It is unclear what the pronoun “its” references in the last paragraph of claim 5. 
Claim 6 recites the limitation "the outlet ends of the plurality of micro-pipes".  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ness; Kevin D. et al.; Coursey; Johnathan S.; Wardle; Mark David et al.; Rapaud; Michel; Marchand; Gilles et al.;  and Woodward, Roger P. disclose dispensing devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798